Citation Nr: 1538655	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a left proximal radial head fracture with degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for a right anterior superior iliac spine residual pain status-post bone graft harvest, secondary to service-connected status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture of left triangular bone of the wrist.

3.  Entitlement to an initial rating in excess of 10 percent for a status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to left triangular bone of the wrist.

4.  Entitlement to service connection for right hip disorder, claimed as status-post right hip replacement, to include as secondary to service-connected status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to the left triangular bone of the wrist.

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1973 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, granted the Veteran service connection for a right anterior superior iliac spine residual pain status post bone graft harvest, and for status-post reduction internal fixation and bone graft left navicular bone with residuals of fracture of the left triangular bone of the wrist and assigned an initial, zero percent ( noncompensable) rating for each disability, effective March 31, 2008.  In addition, a claim for an increased (compensable) rating for a left proximal radial head fracture with degenerative arthritis was granted and a 10 percent rating was assigned, effective March 31, 2008.  Finally, a claim for service connection for status-post right total hip replacement was denied.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

As the Veteran disagreed with the initial ratings assigned following the award of service connection for a right anterior superior iliac spine and status-post reduction internal fixation and bone graft left navicular bone, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran filed a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) alleging that the combined impact of all of service connected disabilities prevented him from securing or following any substantially gainful occupation.  This claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims on appeal is warranted.
The Veteran was last afforded a VA orthopedic examination in February 2013 to determine the nature and severity of his right anterior superior iliac spine, status-post reduction internal fixation and bone graft left navicular bone and left proximal radial head fracture with degenerative arthritis.  During his June 2015 hearing, the Veteran testified that he experienced continuous hip pain, continuous flare-ups in his hip and limited range of motion in his hip.  He also testified that he was unable to bend his wrist backwards and that he was unable to straighten his left arm without pain.  The Board notes that the February 2013 VA examination showed that the Veteran retained left wrist dorsiflexion and left elbow extension and that he had reported flare-ups of hip pain but not constant flare-ups.  Further, the Veteran testified that he experienced numbness in his left forearm and it is unclear from the current record whether such symptoms were attributed to a service connected disability.

In light of the Veteran's testimony, the period of time that has passed since the last examinations, and, hence, the possibility of worsening of his disabilities, the Board concludes that the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected right anterior superior iliac spine residual pain, status-post reduction internal fixation and bone graft left navicular bone and left proximal radial head fracture with degenerative arthritis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377(1994); VAOPGCPREC 11-95 (1995).

With regards to his right hip disability, the Veteran asserts that it was caused by his in-service motorcycle accident.  In the alternative, he alleges that it was caused or aggravated by a bone graft performed for his service connected left wrist disability.  Service treatment records document a fracture to the left elbow and multiple contusions following a motorcycle accident in July 1976 but are otherwise negative for complaints, treatments or diagnoses related to the right hip.  A February 2013 VA examiner opined that it was less likely than not that the Veteran's total hip arthroplasty was caused by or a result of his motorcycle or motor vehicle accident during service.  The examiner reasoned that there were no service treatment records indicating injury, treatment or complaints of pain associated with the hip and no mention of any complaints/issues on exit examination.  
However, the examiner did not discuss the relevance or import of the Veteran's lay statements regarding in-service right hip symptoms and immediately following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  Further, the examiner did not address whether the Veteran's service connected status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to the left triangular bone of the wrist caused or aggravated by his claimed right hip disorder.  The Board also notes that although the Veteran testified at his June 2015 hearing that a private physician had provided an opinion relating his current right hip disorder to his service-connected status-post open reduction internal fixation and bone graft left navicular bone, no such opinion is contained in the record.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claim for service connection for a right hip disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon, supra.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Portland Healthcare System, and that records from these facilities dated through February 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Portland Healthcare System (since February 2015) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of claim for higher rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct time periods, based on the facts found (is appropriate).	 



Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Portland Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2015.  Follow the procedures set forth in 38 C.F.R.§ 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected left proximal radial head fracture with degenerative arthritis and status-post open reduction internal fixation and bone graft left navicular bone.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The physician should clearly identify all current residuals of the Veteran's left proximal radial head fracture with degenerative arthritis as well as his status-post open reduction internal fixation and bone graft left navicular bone, to include limited motion or ankylosis and/or neurological impairment.

The physician should conduct range of motion testing of the left wrist and left forearm, expressed in degrees.  For each joint, the physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner physician should indicate the point at which pain begins.  The physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should indicate whether there is an actual or effective ankylosis of the left wrist and/or left forearm, and, if so, whether such ankylosis is favorable or unfavorable.

The physician should also identify all neurological impairment associated with the left wrist and/or left forearm disability, and for each identified impairment, indicate whether such constitutes a separately-ratable, and assess the severity of the impairment.

Further, based on review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time since March 2007 (one year prior to the filing of the March 2008 claim for increase), the Veteran's service-connected left wrist disability has changed in severity, and whether at any time since March 2008 (the date of service connection) the Veteran's service-connected left forearm disability has changed in severity.  If so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected right anterior superior iliac spine residual pain status-post bone graft harvest.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The physician should clearly identify all current manifestations of the Veteran's right anterior superior iliac spine residual pain status-post bone graft harvest, to include limited motion and/or neurological impairment.

The physician should conduct range of motion testing of the right hip, expressed in degrees.  The physician should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner physician should indicate the point at which pain begins.  The physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

Further, regarding the right hip, the physician should indicate whether the Veteran has such painful motion or weakness as to require the use of crutches; or has markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; or has moderately severe residuals of weakness, pain or limitation of motion.

Also, based on review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time since the March 2008 effective date of the award of service connection, the Veteran's service-connected right anterior superior iliac spine residual pain status-post bone graft harvest has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the February 2013 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from another appropriate physician based on file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (on VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

For each diagnosed right hip disability other than the service-connected right anterior superior iliac spine residual pain status-post bone graft harvest, , the examiner is asked to opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder of (a) was first manifested during  or is otherwise etiologically-related to the Veteran's period of active service from February 1973 to October 1976; or, if not (b) was caused OR is aggravated, (i.e. worsened beyond natural progression), by a service-connected status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to the left triangular bone of the wrist, and/or any associated bone grafts.

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service medical and other objective evidence of record, as well as all lay assertions, to include competent assertions as to the nature, onset and continuity of the Veteran's symptoms.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and all legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


